DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2017/0285625 A1).

Regarding claim 1, Sato discloses a robot system (e.g. Fig. 1), comprising: a robot having one or more joints (e.g. Fig. 1); and a control device (e.g. Fig. 1: 14) that controls the robot, wherein the robot has, at at least one of the joints (e.g. Fig. 3: sensor 40 is fixed to a revolving drum 20, i.e. a joint, via a base 18), a torque sensor (e.g. [0123]) for detecting a first torque about an axis of said joint, and has, at a position farther on a distal end side than the torque sensor, a force sensor for detecting a force (e.g. Figs. 1-2: 42), and the control device determines whether or not to stop the robot (e.g. Fig. 5: S7) on a basis of only the first torque (e.g. Fig. 5: S6: Y on contact force), when the force detected by the force sensor is less than or equal to a prescribed first threshold (e.g. Fig. 5: S3: Y on equal).  
Regarding claim 2, Sato discloses the control device stops the robot only if the first torque is larger than a prescribed second threshold (e.g. Fig. 5: S6: Y on greater than threshold value), when the force detected by the force sensor is less than or equal to the first threshold (e.g. Fig. 5: Yon equal).  
Regarding claim 5, Sato discloses the force sensor is a three-axis force sensor capable of detecting forces in three axial directions orthogonal to one another (e.g. [0030, 0040]).  
Allowable Subject Matter
Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846